DETAILED ADVISORY OFFICE ACTION
Applicability of AIA  or Pre-AIA  Provisions
00.	This application, filed on or after March 16, 2013, is being examined under the first inventor to file [hereinafter "FITF"] provisions of the AIA . 
If, however, this application's status as subject to FITF provisions is incorrect, then correcting the statutory bases of rejection(s) is not considered new ground(s) of rejection if the rationale supporting the rejection(s), and prior art relied upon, is the same under the AIA  and pre-AIA  statuses.
The 5/3/2021 After Final Amendment Is Not Entered
01.	Within the time authorized for the After Final Consideration Pilot Program 2.0 [hereinafter "AFCPP-2.0"], Examiner completed additional consideration of (and/or performed an updated search related to) the proposed amendments accompanying the 5/3/2021 Response including an amendment under AFCPP-2.0. A complete review of the proposed amendments and a decision on determining allowability could not be made within the guidelines of the pilot. Nevertheless, the additional consideration and/or the updated search indicate that the proposed: 
(1) Amendments do not overcome the rejections in the most recent final Office Action.
(2) Amendments raise at least the below described new issues.
02.	The 5/3/2021 Response proposes amending the claims so independent claim 1 is broadened and narrowed, independent claim 8 is not amended, and independent claim 13 is narrowed by limiting the "a semiconductor layer" being a "first semiconductor layer" and the "a source region" and the "a drain region" both being "of an epitaxy layer."

The Remarks then contend that claims 8 and 13 are allowed for similar reasons. 
The amendments proposed in the 5/3/2021 Response raise at least the below described new issues. 
At the outset, neither claim 8 nor claim 13 recite a recess, let alone epi-layers on the recess. This contention therefore is devoid of merit as applied to proposed claims 8 and 13 distinguishing over the applied prior art. 
With respect to proposed independent claim 1, it has myriad issues rendering it not allowable. 
To start with, proposed claim 1 broadens examined and rejected claim 1 by deleting the feature "a side wall spacer … ," and fails to show the deletion. This violates 37 CFR 1.121 and would have by itself caused the summary non-entry of the 5/3/2021 AFCPP-2.0 Response.
Presenting proposed amended claim 1, in its present scope, also raises the issue of whether new mater is presented by broadening and whether the claims would be restrictable. 
Finally, the feature now presented and contended to render the claims allowable is conventional and well known in the art. See, for example, Cheng'7187, [0033] and [0042] teaching that re-growing raised epi-source/drain is a process used in conventional Si Fin-Technology "to increase the thickness of source/drain areas to facilitate source/drain contact." And, see, for example, Chang'5309 (assigned to the assignee of this application), [0005] noting that 
At least due to the above noted issues, therefore, although a complete review of the proposed amendments and a decision on determining allowability of all of the proposed claims could not be made within the guidelines of AFCPP-2.0, the proposed amendments under AFCPP-2.0, submitted with the 5/3/2021 Response do not place the application in allowable form. 
The proposed amendments therefore materially increase and complicate the issues for appeal, rather than reducing or simplifying the issues for appeal.
The proposed amendments therefore place the application in worse form for appeal.
For the above reasons, therefore, the proposed amendments in the 5/3/2021 AFCPP-2.0 Response are not entered. 
Status of Claims Pending as of the 3/4/2021 Office Action
03.	Claims 1, 3-6, 8-11, 13, and 16-19 remain rejected as unpatentable over the prior art. 
Response to Arguments 
04.	The arguments in the 5/3/2021 "Response" to the 3/4/2021 "Office Action" have been fully considered. These arguments however are not ripe since the proposed amendments are not entered.
Potential Interview
05.	If an RCE is to be filed, then an immediate, post-RCE interview might help reduce or clarify issues, which would advance post-RCE prosecution. 
Therefore, in this application, at this time, Examiner:
and
(2) would allow the entry of a post-RCE supplemental amendment after such an interview, if the supplemental amendment is electronically filed BEFORE the tenth calendar day after filing the RCE. 
Examiner Called Applicant's Representative 
06.	Examiner Sayadian called Mr. Zhang on 5/4/2021 and confirmed that the request for reconsideration has been denied. 
Examiner briefly explained the issues the proposed amendment(s) raise, and indicated that he would grant an interview if telephonically requested with, or immediately upon, the filing of an RCE, and that he would allow the entry of a post-RCE supplemental amendment, after such an interview, if the supplemental amendment is electronically filed BEFORE the tenth calendar day after filing the RCE. 
CONCLUSION
07.	The period for reply expires on the later of: (1) the mailing date of this Advisory Action, or (2) the date set forth in the Final Rejection. Any extension fee pursuant to 37 CFR 1.136(a) will be calculated from this expiration date. 
Extension of time for the period for reply may be obtained under 37 CFR 1.136(a). The maximum period for reply, however, is SIX MONTHS from the mailing date of the Final Office Action.
Any inquiry concerning this communication, or earlier communication(s) on this application, should be directed to Examiner Hrayr A. Sayadian, who can 
If attempts to reach Mr. Sayadian by telephone are unsuccessful, his supervisor, Supervisory Primary Examiner Wael Fahmy, can be reached at (571) 272-1705. The fax phone number for the organization where this application or proceeding is assigned is (571) 273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system. Status information for published applications may be obtained from either Private PAIR or Public PAIR. Status information for unpublished applications is available only through Private PAIR. For more information about the PAIR system, see http://pair-direct.uspto.gov. The Electronic Business Center (EBC) at (866) 217-9197 (toll-free) may answer questions on how to access the Private PAIR system.
/HRAYR A SAYADIAN/
Primary Examiner, Art Unit 2814